Citation Nr: 0724404	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Antonio F. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran, who had active service from March 1966 to March 
1969, died in May 1996.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2007.  This matter was 
originally on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A claim for service connection for the cause of the 
veteran's death was denied by a June 2000 rating decision 
that was not appealed.

2.  Evidence submitted subsequent to the June 2000 rating 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for the veteran's cause of 
death, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision which denied a claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1999).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  38 U.S.C.A. §§ 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter

Pursuant to the Board's February 2007 Remand, the RO 
undertook development contemplated by the VCAA as detailed 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's February 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter told her to provide any 
relevant evidence in her possession.   See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   
It also advised her that new and material evidence was needed 
to reopen claim of service connection for the cause of the 
veteran's death, and by advising the appellant of what was 
necessary to establish service connection effectively 
informed her of what was necessary to reopen her claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also 
informed the appellant of how VA determines effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to her, since she 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in May 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board notes that the veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III.	New and material evidence

In a decision dated in June 2000, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant did not appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1999).  Thus, the June 2000 rating decision is 
final.  

The appellant's application to reopen her claim of service 
connection for the cause of the veteran's death was received 
in April 2004.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the appellant filed her 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2004 rating decision, the 
RO declined to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In April 1997, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC).  She presented 
two theories of entitlement; that the veteran's death was the 
result of in-service exposure to Agent Orange and that the 
veteran's death was the result of VA medical treatment.  In a 
June 1997 rating decision, the RO denied service connection 
for service connection for the cause of the veteran's death 
under both theories of entitlement.  The appellant appealed 
that decision.  In a March 1999 Board decision, the Board 
upheld the RO's denials under both theories of entitlement.  
Specifically, the Board found that the cause of the veteran's 
death was metastatic esophageal cancer, and that no medical 
evidence had been submitted demonstrating that esophageal 
cancer was either present in service or was related to 
exposure to Agent Orange.  In addition, the Board found that 
no medical evidence had been submitted addressing the 
question of whether the care given to the veteran at a VA 
medical facility contributed to his death.
 
In May 2000, the appellant submitted a smoking questionnaire 
in support of a claim for service connection for the cause of 
the veteran's death based on a third theory of entitlement 
(as secondary to nicotine addiction acquired during active 
service.)  In a June 2000 rating decision, the RO denied 
service connection for the cause of the veteran's death as 
service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a); see also 38 C.F.R. § 3.300(a).  
In addition, the RO noted that the evidence failed to show 
that the veteran's cancer was incurred during active service 
or within one year after discharge from service.   

Based on the grounds stated for the denials of service 
connection for the cause of the veteran's death in the June 
2000 rating decision, new and material evidence would consist 
of evidence that the veteran's metastatic esophageal cancer 
was incurred during active service or within one year after 
discharge from service.  Subsequent to the June 2000 rating 
decision, the appellant or her attorney has submitted a 
February 2001 letter from the appellant's attorney regarding 
VCAA; an April 2004 letter from the appellant requesting that 
"the Agent Orange death suit" be reopened; an application 
for DIC benefits received in May 2004 which notes that she 
would like to reopen the "claim in regard to Agent Orange 
related death"; a notice of disagreement with the November 
2004 rating decision; a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in April 2005; a VCAA Notice 
Response indicating that the appellant had no other 
information or evidence to give VA to substantiate her claim 
and a second VA Form 9, received in June 2007.

Since the June 2000 rating decision, no evidence has been 
submitted showing that the veteran's metastatic esophageal 
cancer was incurred during active service or within one year 
after discharge from service.  In fact, the appellant has 
submitted essentially no new evidence whatsoever.  

Accordingly, the Board finds that the appellant has not 
submitted new and material evidence and the claim is not 
reopened.  Until the appellant meets her threshold burden of 
submitting new and material evidence sufficient to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death, the benefit of the doubt doctrine does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for the cause 
of the veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


